Citation Nr: 1606577	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1981 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2015.  This matter was originally on appeal from rating decisions dated in October 2008 and October 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and Huntington, West Virginia.  The case comes to the Board from the Los Angeles RO.  A Travel Board hearing was held before the undersigned in July 2015.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during service or within a year following separation from service and is not shown to be related to active service. 

2.  The Veteran does not have hepatitis that is related to active service.

3.  The Veteran's pre-existing skin disorder, diagnosed as tinea versicolor, did not increase in severity during his active duty service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The Veteran does not have hepatitis that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

3.  The Veteran's pre-existing skin disorder, diagnosed as tinea versicolor, was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1131 (West 2014; 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007, August 2008, September 2012, July 2014, and November 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology for diabetes mellitus or hepatitis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements which the Board finds to be not credible.  Such evidence is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict with section 5103A(d) and evidence of record "establishing that the Veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under section 5103A to provide a claimant with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some casual connection between his disability and his military service").  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since it could not provide evidence of a past event.  

There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the July 2015 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is whether incurrence of diabetes mellitus, hepatitis, or a chronic skin disorder is factually shown during service.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  

On examination for enlistment, the summary of defects and diagnosis noted tinea versicolor.  Since tinea versicolor was noted and recorded during his enlistment examination, he is not entitled to the presumption of soundness as to that skin disorder.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If, as here, a pre-existing disorder is noted upon entry into the military service, a Veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  Independent medical evidence is then needed to support a finding that the pre-existing disorder increased in severity during the Veteran's active military service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Intermittent or temporary flare-ups during military service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying disorder, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition," that is, a worsening that existed not only at the time of the military separation but one that still currently exists - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2   (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  The presumption of aggravation applies where there was a worsening of the disorder during the Veteran's active military service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). 

The service treatment records indicate that the Veteran was hospitalized for three days in July 1981 with cellulitis over his left deltoid a week after receiving an immunization.  He was admitted to the general surgery ward and started on IV methicillin.  His hospital course was noted to have been uncomplicated, and the lesion quickly resolved.  On Dental Patient Medical Histories in October 1983 and October 1984, the Veteran indicated that he had a history of hives/skin rashes.  In October 1984, the Veteran noted a skin rash over his torso.  A consultation sheet requested that the Veteran be seen in Dermatology for a skin rash noted as spotty pale white spots on arms and chest with a provisional diagnosis of possible tinea versicolor.  

The Veteran underwent VA examination in October 2012 at which time he reported that in 1981, he began having skin rash on his arms and back, that the rash had recurred many times since the first outbreak, and that he had a recurrence of this skin rash in July 2012.  On physical examination, the Veteran's visible skin conditions included dermatitis, noted to be hyper and hypo pigmented rash on upper arms, chest, and back.  The examiner stated, 

Skin conditions described as "spotty pale white spots on arms and chin" was referred to dermatology on 10/9/984 while veteran was in military.  This description is consistent with a diagnosis of Tinea Versicolor, a benign fungal rash, which was noted on induction physical examination.  In patients with Tinea versicolor symptoms may recur.  Currently veteran has spotty white rash on arms, chest and back in keeping with diagnosis but this does not indicate the rash was aggravated beyond its natural progression by military service as recurrence is a know[n] feature of this fungus.  

The VA examiner reviewed the Veteran's claims file including the service treatment records and provided a medical opinion supported by and consistent with the evidence of record.  There is no competent evidence to the contrary.  Thus, in this case, the competent evidence of record does not establish that the Veteran's pre-existing tinea versicolor increased in severity during his active duty service beyond its natural progression; and service connection for tinea versicolor is not warranted.

The service treatment records are absent complaints, findings or diagnoses of diabetes mellitus or hepatitis during service.  On the clinical examinations in June 1981, October 1981, October 1982, and October 1984, there was no indication of elevated blood sugars, diabetes, or hepatitis; urinalysis was negative for albumin and sugar.  On Dental Patient Medical Histories in April 1981, October 1983, the Veteran denied liver disease, jaundice, hepatitis, and diabetes.  

A buddy statement from T.C. indicates that she was the immediate supervisor of the Veteran.  T.C. stated that she remembered him being assigned to her in 1984 for light duty because he temporarily lost his control tower rating because he failed an annual physical.  T.C. stated that it was her understanding from the flight surgeon that the Veteran tested above acceptable levels for diabetes and hypertension and was under a mandatory three month evaluation.  T.C. noted that after a three-month evaluation, the Veteran was cleared to return to duty and was returned to the control tower where his rating was restored.  
  
There is, however, no indication of disqualification for reasons of increased blood sugars or diabetes mellitus in either the Veteran's service treatment records or service personnel records.  AF Forms 1041, Medical Recommendations for Flying or Special Operational Duty, found the Veteran medically disqualified for two days from January 13 to 15, 1982 when he had a cold and right eye corneal abrasion, for one day on March 30, 1982 when his right hurt was hurting from a typhoid shot the day before, for six days from April 27 to May 2, 1982 when he had gastroenteritis, for eight days from July 26 to August 2, 1982 when he had an upper respiratory infection, for three days from November 12 to 15, 1982 when he had viral gastroenteritis, one day on April 7, 1983 when he bit his tongue, for seven days from November 7 to 14, 1983 when he had an infection of the right elbow, five days from January 28 to February 1, 1984 when he was admitted to the hospital for tonsillitis, three days from March 27 to 29, 1984 when he sprained his ankle, five to seven days from September 10 to 12, 1984 when he had stomach cramps and diarrhea, for one day on October 9, 1984, when he had diarrhea, and for one day on January 3, 1985 when he had diarrhea.

As such, there is no competent, credible evidence that shows that the Veteran suffered from diabetes mellitus or hepatitis during service.

As for any other skin disorder, as noted above, the service treatment records indicate that the Veteran was hospitalized for three days in July 1981 with cellulitis over his left deltoid a week after receiving an immunization.  He was admitted to the general surgery ward and started on IV methicillin.  His hospital course was noted to have been uncomplicated, and the lesion quickly resolved.  

Thus, despite findings in service of cellulitis, the Board cannot conclude a "chronic" skin condition was incurred during service.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, it appears that the cellulitis resolved.  

As such, there is no competent, credible evidence that shows that the Veteran suffered from chronic skin disorder other than tinea versicolor during service.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Diabetes mellitus can be service-connected on such a basis.  However, the first showing of diabetes mellitus was not within the year after the Veteran's discharge from service.  

The record indicates that prior to filing his claim in November 2007, the Veteran reported having had diabetes mellitus since about 1991.  In May 2006, he reported having had diabetes mellitus for about 15 years.  It wasn't until after he filed his claim did the Veteran report having had diabetes mellitus while on active duty; however, these reports of onset of diabetes have been inconsistent.  In July 2012, he noted that he had had diabetes mellitus for 20 years.  In October 2013, the Veteran provided a history that he was diagnosed as having diabetes mellitus in the military, that it seemed better in 1985, but that it recurred in 1987.  In July 2014, he reported being diagnosed as having diabetes mellitus in 1987.  

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

Since prior to filing his claim in November 2007, the Veteran was only seeking medical treatment, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board's reasons. See Rucker v. Brown, 10 Vet. App. 67 (1997).

In any case, there is no competent, credible evidence of a diagnosis of diabetes mellitus within a year of the Veteran's discharge from service.     

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  To the extent that the Veteran reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  As noted above, the Veteran's reports of onset have been inconsistent and, thus, not credible.  Therefore, in light of the lack of any competent evidence between January 1985 and 1991, the date reported by the Veteran prior to his filing a claim for service connection for diabetes mellitus, service connection is not warranted under 38 C.F.R. § 3.303(b).  

As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his diabetes mellitus to be less than credible.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The appellant clearly has a diabetes mellitus.  In addition, VA treatment records indicate that the Veteran was infected with hepatitis B in May 2000.  

The remaining question, therefore, is whether there is medical evidence of a relationship between any current disability and the Veteran's active duty service.  In this case, however, no medical professional has ever related diabetes mellitus or hepatitis to the Veteran's active duty service.  In this case, the medical evidence does not show treatment or diagnosis of these problems until a number of years after service.  The Veteran did not begin to state he had diabetes mellitus or hepatitis since service until after he filed his claim for VA compensation in November 2007.  

With respect to a current, chronic skin disorder other than tinea versicolor, VA treatment records are absent any treatment for a skin disorder since the Veteran filed his claim for service connection for a skin disability in January 2012.  In April 2009 requested referral to dermatology for a nose and right lower leg lesion.  He was also diagnosed as having coin-shaped dark brownish lesions approximately 1 centimeter on left arm and back in September 2010 which were diagnosed as benign skin neoplasms.  He was also diagnosed as having skin tags in December 2010.  Thus, the only skin disorder noted since the Veteran filed his claim is dermatitis/ tinea versicolor noted on VA examination in October 2012.   

Thus, the record is absent competent and credible evidence of diabetes mellitus, hepatitis, or a chronic skin disorder other than tinea versicolor during service; competent and credible evidence of diabetes mellitus within a year following service, credible evidence of continuity of diabetes mellitus symptomatology, competent evidence of a current, chronic skin disorder other than tinea versicolor, and competent evidence of a nexus between the Veteran's active duty service and diabetes mellitus or hepatitis. 

The Board acknowledges the Veteran's contentions he has diabetes mellitus, hepatitis, and a skin disorder which are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of diabetes mellitus and hepatitis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for a skin disability is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


